Citation Nr: 1044045	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for angiolipomas 
of the right adrenal gland.    

2.  Entitlement to an initial compensable rating for echogenic 
mass in the liver.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to January 1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  A hearing before the 
undersigned Acting Veterans Law Judge was held at the RO in 
August 2010.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking higher initial evaluations for echogenic 
mass in the liver and angiolipomas of the right adrenal gland.  
During his August 2010 hearing before the undersigned, the 
Veteran testified that these conditions resulted in 
"overlapping" symptoms and that these symptoms had worsened 
since the last relevant examination of record, which dates in 
July 2006.  Based on the age of the examination and the ambiguity 
in the record as to the exact nature of the symptoms of each 
condition, a contemporaneous examination is needed to determine 
the current level of disability associated with the echogenic 
mass and the angiolipomas of the right adrenal gland.  

The Veteran is also seeking service connection for a psychiatric 
disorder.  Review of the evidence reveals that the RO denied 
service connection for PTSD because the Veteran's stressors were 
not specific enough to be verified.  At his August 2010 hearing, 
the Veteran provided additional, more specific, information about 
two of his stressors.  Based on this newly obtained evidence, the 
claim must be remanded so the AMC can attempt to verify the 
Veteran's reported stressors.  38 U.S.C.A. § 5102A (West 2002); 
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Ensure all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  

2.  Obtain all outstanding VA treatment 
records and ask the Veteran about the 
existence of any outstanding private 
treatment records.  

3.  Schedule the Veteran for VA 
examination(s) to determine the nature and 
severity of the echogenic mass in the liver 
and the angiolipomas of the right adrenal 
gland.  The examiner should review the claims 
file and note this review in the record. 

The examiner is requested to enumerate the 
symptoms associated with the angiolipomas of 
the right adrenal gland (as distinguished 
from the recurrent angiolipomas affecting 
areas other than the right adrenal gland), to 
include any residual endocrine dysfunction, 
and the symptoms associated with the 
echogenic liver mass.  If the conditions 
result in overlapping symptom(s), the 
examiner is requested to provide an opinion 
as to the predominant cause of the 
symptom(s).  

4.  Attempt to verify the Veteran's reported 
in-service PTSD stressors, as described in 
particular in the August 2010 hearing 
transcript and PTSD questionnaires.  If 
additional evidence is needed for stressor 
verification, the Veteran should be asked to 
provide it.  If stressor verification cannot 
be done due to insufficient information, that 
fact should be documented in the record.  

5.  After completion of the above 
development, and only if a stressor has been 
verified, the AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder which may be present.  Specifically, 
the examiner is asked to state whether the 
Veteran has PTSD, and if so, whether it onset 
during service or whether it is the result of 
a verified stressor.  The claims file and the 
report of verified stressors should be 
provided to and reviewed by the examiner 
prior to conducting this examination.  The 
complete rationale for each opinion expressed 
is requested.  

6.  Thereafter, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


